Citation Nr: 1507296	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for multiple sclerosis (MS), to include as secondary to myofascial pain syndrome.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.

4.  Entitlement to an increased schedular rating for myofascial pain syndrome, currently rated 40 percent.

5.  Entitlement to an extra-schedular rating for myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1982 to May 1982 with subsequent inactive duty service (INACDUTRA) in the Army Reserve until November 1984.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In December 2009, the RO denied entitlement to service connection for a respiratory disorder, MS, and PTSD.  In October 2010, the RO denied the Veteran's claim for an increased rating for myofascial pain syndrome, rated 40 percent.

In September 2011, the RO granted service connection and a 50 percent rating for a mood disorder claimed as depression and anxiety and granted a total disability rating based on individual unemployability (TDIU), both effective in June 2010, representing a full grant of the benefits sought. Therefore, these issues are no longer before the Board on appeal.

In February 2013, the Board remanded the service connection claims for additional development and remanded the increased rating claim because it was inextricably intertwined with those claims.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence has been added to the Veterans Benefits Management System (VBMS) paperless files since the AOJ's re-certification of the appeal in July 2013. The VBMS documents indicated that the Veteran was admitted to a VA hospital for abdominal pain in August 2014 and released the same day.  As this evidence is cumulative of other information in the claims file it is not pertinent to any of the claims being decided herein, and a remand for initial AOJ consideration of this evidence is not required.

The issue of entitlement to an increased rating for myofascial pain syndrome has been bifurcated to reflect separate schedular and extra-schedular consideration, for the reasons indicated below.  The issue of entitlement to an extra-schedular rating for myofascial pain syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A respiratory disorder did not manifest in service, and is unrelated to service.

2.  MS did not manifest in service or within the seven year presumptive period (to the extent that this presumption is applicable in this case), and MS is unrelated to service.

3.  The evidence is approximately evenly balanced as to whether the Veteran's PTSD is related to an in-service military sexual trauma.

4.  The Veteran is in receipt of the maximum schedular rating for myofascial pain syndrome rated under the diagnostic code most analogous to this disorder.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

2.  MS was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).

4.  The criteria for an increased schedular rating for myofascial pain syndrome, currently rated 40 percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes (DCs) 5299-5025 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the claim for entitlement to service connection for PTSD is being granted, further discussion of the VCAA with regard to this claim is unnecessary.

As to the remaining claims, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete her service connection claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA notified the Veteran in June 2010 of the evidence needed to substantiate and complete her increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were most recently readjudicated in May 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In its February 2013 remand, the Board instructed that the AOJ request outstanding VA treatment records and records of the Social Security Administration's (SSA's) disability determination and associate these records with the claims file.  The AOJ complied with these instructions by requesting the records and associating them with the claims file.  The Board also instructed that the AOJ afford the Veteran a VA examination as to the etiology of his current respiratory disorder and obtain an opinion from the Veteran's attending neurology specialist regarding the etiology her MS.  The examination was conducted and opinion was obtained.  The Board also instructed that the AOJ notify the Veteran that the letter submitted from Dr. "L.H." did not clearly support her contention that myofascial pain syndrome or fibromyalgia was initially a misdiagnosis and was actually the early onset of MS and that a clarifying opinion could be submitted if desired.  The AOJ sent such a letter in February 2013, and thus complied with the Board's remand instructions in this regard as well.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided herein are thus ready to be considered on the merits.

Analysis

General Service Connection Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  MS is on this list.

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including MS, are presumed to have been incurred in service if they manifested to a compensable degree within a designated presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The presumptive period for MS is seven years.  38 C.F.R. § 3.307()().

Finally, as noted above, the Veteran has only ACDUTRA and INACDUTRA. The type of service for which disability due to disease or injury therein may be granted is "active military, naval, or air service," which includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from myocardial infarction or cardiac arrest while performing INACDUTRA. Id.

The Veteran enlisted at age 32 and served as a U.S. Army medical specialist, completing basic and advanced infantry active duty training.  She then received an immediate promotion to Specialist 5 because of her previous medical training and experience but did not perform any additional active duty.

Respiratory Disorder

Service treatment records showed that the Veteran was diagnosed with an acute respiratory disease in February 1982 and was prescribed three days of bed rest. There was no follow-up treatment or further limitation of activities while on active duty.

In a December 1983 Reserve medical board examination, the Veteran reported a history of sinusitis and hay fever.  A pulmonary function test was normal.  A military physician noted no current or chronic respiratory system abnormalities and made no comment on the history.  Some VA outpatient treatment records starting in 2003 list asthma as an ongoing medical problem, but the records through 2008 are silent for any symptoms or treatment for any respiratory disease.

In 2008, the Veteran was admitted to VA facilities for inpatient substance abuse treatment.  In October 2008, a VA social worker prepared a detailed health history, noting that the Veteran was a cigar smoker and that a September 2008 chest x-ray showed scarring in the lower left lung.  Subsequent clinical examinations showed no current respiratory symptoms or abnormalities. In the June 2010 statement, the Veteran reported that during basic training she participated in gas mask training and was exposed to an unknown airborne irritant.  She reported that she was hospitalized the next day with a fever coughing, congestion, and a facial rash.  She further reported that since that time she experienced winter colds and chest pressure.

In a June 2010 substantive appeal, the Veteran reported that she received the treatment following gas mask training and experienced recurrent colds and chest pressure since that time.  Her reports of symptoms following the training are credible as they are consistent with the nature of the training.  Although the Veteran was examined on many occasions for general medical issues after service, her symptoms were not clinically noted until approximately 2003 when VA clinicians listed asthma as an ongoing medical problem and in September 2008 when x-rays showed indications of lung scarring.

On the March 2013 VA respiratory examination, the Veteran was diagnosed with asthma.  After reviewing the claims file and noting the Veteran's contentions of an acute reaction to gas mask training in service and later acute respiratory tract infection, as well as being told she had asthma, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's current respiratory disorder was asthma, as diagnosed on examination and in the VA treatment records, exacerbated by smoking history.  The examiner's rationale for his conclusion was that the described remote in-service respiratory events occurring decades previously in the 1980s appeared acute, limited, and not of the nature to result in chronic or on-going respiratory disease.  In an April 2013 addendum, the examiner indicated that the lung scarring reported in September 2008 was reported as resolved in October 2008 and was not reported on earlier chest x-rays of 2004 and 2002 and was therefore, transient, reportedly resolved, and of no current clinical significance.  The examiner elaborated on the previous rationale by indicating that the Veteran's current respiratory disorder related to bronchial reactivity associated with the cumulative pulmonary effects of her years of smoking after military service.  The examiner cited a WebMD article regarding smoking tobacco and asthma, indicating how smoking triggers asthma.

The examiner reviewed the claims file and explained the reasons for his conclusions based on an accurate characterization of the evidence of record, and cited relevant medical literature in support of his opinion.  The Board therefore finds that the March 2013 opinion with April 2014 addendum, indicating a lack of nexus between current respiratory disability and service, is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary medical opinion in the evidence of record.

The Board must also consider the Veteran's statements that her current respiratory disorder is related to service.  Veterans are competent to opine as to some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, as noted above, the Veteran had training as a practical nurse and her statements regarding symptoms are competent and credible.  Her opinion that the current respiratory disorder, diagnosed as asthma, is related to service is therefore entitled to some probative weight.  The Board finds, however, that the specific, reasoned opinion of the physician who conducted the March 2013 VA examination and prepared the April 2013 addendum is of greater  probative value than the Veteran's more general assertions based on her less extensive medical training.  The weight of the evidence is thus against a nexus between the Veteran's current respiratory disorder and service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b). 

MS

As noted above, MS is a chronic disease for which service connection is warranted if it manifests in service and after service, as well as based on continuity of symptomatology if noted in service.  In addition, MS may be presumed to have been incurred or aggravated by service if manifest to a compensable degree within seven years of service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court has held, however, that "a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection [for chronic diseases under 38 U.S.C.A. § 1112]").  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  The Veteran appears to be such a claimant.  Even assuming the Veteran were entitled to the presumption, however, service connection for MS would not be warranted, for the following reasons.

Service treatment and discharge examining board records showed that the Veteran sustained bilateral tibial plateau stress fractures as a result of wearing ill-fitting boots during the first weeks of basic training.  An examiner in late February 1982 noted that the boots had been exchanged but that the Veteran was restricted in running and marching for several more weeks.  After resuming training activities, the Veteran continued to experience left foot pain, diagnosed as plantar fasciitis, and left hip pain, diagnosed as probable pubic ramus stress.  In May 1982, x-rays of the left foot and hip were normal, but the Veteran continued to have left foot pain and was released early from training to return to her home Reserve unit and civilian employment as a licensed practical nurse.

In September 1982, a VA examiner noted some tenderness over the left iliac crest but x-rays of the pelvis, left foot, and left knee were normal.  In January 1983, the RO denied service connection for disorders of the feet, hips, and knees because the Veteran had returned to work will full lower extremity function.

The Veteran sought treatment in early 1983 for continued lower leg and emerging lower spine pain.  The Veteran was hospitalized briefly in March 1983 for testing. An x-ray of the lumbar spine showed a slight narrowing of the right facet joint at L5-S1 with early arthritis but no fractures, lytic destruction, spondylosis, or spondylolisthesis.  The Veteran ceased employment in April 1983 because of absences.  In June 1983, a private physician noted some latency in the bilateral tibial nerves.  The same month another physician diagnosed bilateral tarsal tunnel syndrome.  In June 1983, the RO denied service connection for lumbar pain noting in part that the lumbar spine symptoms manifested after service with no evidence of a relationship to the foot and hip injuries.

In September 1983, a military clinic examiner found the Veteran unfit for further Reserve service because of bilateral tibial stress fractures, tarsal tunnel syndrome, pubic ramus stress, and left radiculitis.  In December 1983 through January 1984, the Veteran underwent examinations by military medical and physical evaluation boards that recommended a medical discharge for the disabilities.  The Veteran did not concur and appeared at a board hearing.  The transcript is of record.  The Veteran testified that even though examiners initially noted that the stress fractures had healed, she continued to experience foot, knee, hip, and lower back pain and swelling.  On reconsideration, the board recommended discharge with a 20 percent disability rating.

Starting in 1982, the Veteran pursued service connection for foot, knee, hip, and lower back pain.  In February 1984, the RO granted service connection for bilateral tarsal tunnel syndrome and residuals of stress fractures of the tibial condyle and first metatarsal but denied service connection for a back disability.  The RO considered the service personnel and treatment records and the results of VA examinations and imaging studies in September 1982 and June 1984.  The RO denied service connection for a back disorder in February 1987 and April 1991. Evidence considered included laboratory test results, testimony at an RO hearing in March 1991, and private and VA outpatient records that included a diagnosis of fibromyalgia.

In a July 1994 panel decision, the Board denied service connection for lumbar and cervical spine disorders but granted service connection for myofascial pain syndrome as the most credible and probative diagnosis of the Veteran's multiple joint symptoms including those of the upper and lower spine. The Board placed greatest probative weight on an extensive and comprehensive review and opinion by a VA neurologist in January 1994 who concluded that diagnostic testing showed no specific spinal deficits in service and that the Veteran's symptoms that first manifested in service were best diagnosed as myofascial pain syndrome for which service connection was granted.  The Veteran contends that the myofascial pain syndrome that has been found to have been incurred in service was more properly diagnosed as MS.

In October 2008, the Veteran was referred by her VA primary care physician for a VA neurology consultation.  In a brief report, the neurologist, Dr. L.H., noted the Veteran's on-going treatment for fibromyalgia, PTSD, and substance abuse but also noted the Veteran's reports of a two year onset of new symptoms including face twitching, blurred vision, gait unsteadiness, dizziness, urinary urge incontinence, and memory deficits.  The neurologist referred to a recent MRI of the brain obtained in September 2008 that showed lesions consistent with multiple sclerosis. The neurologist made a preliminary diagnosis of partial epilepsy and planned additional investigation.  Later the same month, the neurologist noted the Veteran's reports of increasing fatigue and changed the diagnosis to multiple sclerosis.  The claims file contains records of periodic evaluation and medication for the disease from another attending VA neurologist through April 2009.

In April 2011, the Veteran was examined by the Chief of Neurology, Dr. A.B., who initially did not have access to the claims file.  The chief neurologist was asked by the RO and the Veteran to determine whether the Veteran's multiple sclerosis could have developed during or within seven years after service.  The chief neurologist completed a ten page summary of the history, current symptoms, and examination. The neurologist referred to specific diagnostic studies and findings but the source of the information is not clear.  The chief neurologist noted that it was difficult to follow the sequence of the onset of symptoms from the Veteran's disorganized reports.  He concluded that he was unable to independently diagnose multiple sclerosis but deferred to the opinion of the Veteran's very experienced attending specialist, Dr. C.M., at the Syracuse VA Medical Center.  The chief neurologist concluded that he was unable to determine whether the multiple sclerosis may have first manifested.

One month later in a May 2011 addendum, the chief neurologist noted that he had reviewed the claims file and based on that information concluded that the Veteran's symptoms of multiple sclerosis did not begin in service. He did not directly address whether and why the earlier diagnoses of myofascial pain syndrome may have been incorrect.  The chief neurologist did conclude that the Veteran's current symptoms would preclude all forms of employment.

In a June 2011 letter to the Veteran, Dr. L.H., the VA neurologist who made the initial diagnosis (now a medical school professor in another state) noted a review of certain medical records, the September 2008 MRI results, and her notes from October 2008.  The neurologist noted that the Veteran met the criteria for a diagnosis of multiple sclerosis because of the following symptoms; blurred vision and delayed visually evoked responses, bilateral hyperreflexia of the upper extremities and knees, bilateral dymetria on heel to shin tests, widened base and ataxic gait, and MRI indications of subcortical demyeliation. The diagnosis requires at least one year of progressive symptoms. In a statement submitted to the RO later the same month, the Veteran contended that the neurologist told her that the diagnosis of fibromyalgia should have been multiple sclerosis, but Dr. L.H did not note that conclusion in her letter.

While there is thus some credible medical evidence that the clinical diagnostic symptoms of multiple sclerosis manifested prior to 2008, neither Dr. L.H. nor the chief neurologist clearly addressed the Veteran's contention that the earlier diagnosis of myofascial pain syndrome was incorrect.  Moreover, the chief neurologist initially deferred to the Veteran's attending specialist, Dr. C.M., who has not been asked to provide an opinion.  The Board thus instructed that the AOJ request a clarifying opinion as to the etiology of the Veteran's MS from her attending neurology specialist, Dr. "C.M."

In April 2013, Dr. C.M. indicated that she had reviewed the claims file and recounted the Veteran's falls as a result of ill-fitting boots, pneumonia, and pain and swelling of joints.  She noted the March 1982 bone scan that showed multiple fractures, as well as multiple x-rays and other studies with diagnoses of bilateral tarsal tunnel syndrome, lumbar radiculitis, plantar fasciitis, arthritis, and myofascial pain.  Dr. C.M. noted that in multiple notes the Veteran's neurologic examination was reported as normal, although many of the examinations were done by non-neurologists.  Dr. C.M. also noted the October 2008 VA neurologist's notes of a two year history of face twitching, blurry vision, gait unsteadiness, dizziness, urinary urge incontinence, and memory deficits with abnormal neurologic examination.  Dr. C.M. explained that, whereas pain is a common symptom in MS, it is rarely the initial or only manifestation of the disease.  Moreover, the neurologic examination, although possibly normal at the onset of MS, is always abnormal 2-5 years from the onset of symptoms.  Therefore, Dr. C.M. concluded, the Veteran probably had myofascial pain syndrome at that time and it is less likely than not that the chronic pain syndrome was a misdiagnosis for MS.  Dr. C.M. also opined that the symptoms of MS described by the neurologist in 2008 did not first manifest in service or within seven years of separation from service in May 1982.

Dr. C.M. explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  Her opinions that the diagnosis of myofascial pain syndrome was not a misdiagnosis of MS and that MS did not manifest within 7 years of separation from service in 1982 are therefore entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds that this opinion is of greater weight than that of Dr. L.H., as it was more thorough and Dr. L.H. did not address the theory that the diagnosis of myofascial pain syndrome was a misdiagnosis of MS.  In addition, Dr. A.B. initially indicated that he could not determine when MS first manifested and deferred to the opinion of Dr. C.M.  Moreover, the only definitive opinion that he expressed was that symptoms of MS did not begin in service.  Further, as noted, although the Veteran's opinion is of some probative weight, the more general nature of her assertions as well as her less extensive medical training reflects that her opinion is of less probative value than that of Dr. C.M.

The weight of the evidence is thus against MS arising in service, within the seven year presumptive period, or being related to service.  The Board also notes that the RO characterized the issue as entitlement to service connection for MS to include as secondary to myofascial pain syndrome, but the above discussion reflects that there is no evidence of a possible association between MS and myofascial pain syndrome and a VA examination or opinion on this question is therefore not warranted.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  There are special rules with regard to claims for entitlement to service connection for PTSD claimed as a result of in-service personal assaults.  These rules allow for evidence from sources other than a veteran's service records to corroborate a stressor.   38 C.F.R. § 3.304(f)(5).  This regulation also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In February 2003, a VA psychologist noted the Veteran's reports of a history of childhood sexual abuse from which she had not recovered.  There was no report by the Veteran of a sexual assault in service.  The psychologist diagnosed delayed onset PTSD from childhood sexual trauma but not from any event in service and adjustment disorder with depressed mood associated with physical and financial relationship issues and lack of coping skills.  In April 2003, the RO denied service connection for PTSD and for an adjustment disorder in part relying on the conclusions of the VA psychologist.

The RO received the Veteran's claim for service connection for PTSD in October 2008.  Prior to the 2008 claim, there was no mention of a sexual assault in service. In her claim the Veteran noted that she experienced a sexual assault in service but did not provide details of the event or the nature of her symptoms at that time.  In a February 2009 statement, the Veteran reported that she was assaulted by an officer in an off base residence in May 1982 and fractured her pelvis trying to escape the assault.  The Veteran provided the name of the assailant and explained that she reported the assault to a supervisor.

In April 2011, a VA psychologist noted a review of the claims file and summarized the Veteran's history of sexual abuse prior to service, sexual assault in service, and post service substance abuse. The psychologist diagnosed both anxiety and depression secondary to physical disorders and PTSD caused by the military sexual assault.  In her rationale, she noted that the Veteran experienced an adolescent date rape but this did not result in any mental health issues or treatment.  She noted a February 2003 VA examination that declined to diagnose PTSD based on in-service trauma, but that there were other treatment records that did so diagnose the Veteran, and found that these were more accurate.  She also explained that the content of the Veteran's PTSD symptoms such as nightmares and avoidance were more related to what occurred in the military.

In September 2011, the RO granted service connection for a mood disorder and adjustment disorder, claimed as depression and anxiety and assigned a 50 percent rating.  However, separate service connection is available in cases where there are distinct and separate symptoms, diagnoses, and causes.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

The AOJ has been unable to verify the Veteran's claimed stressor.  38 C.F.R. § 3.304(f)(5), however recognizes that verification will be difficult in cases such as this one.  Moreover, that regulation specifically provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The VA psychologist carefully considered of the evidence submitted to him and explained the reasons why he thought that the claimed stressor had occurred and resulted in PTSD, with symptoms in addition to those due to the Veteran's service-connected mood disorder and adjustment disorder.  The evidence is thus at least evenly balanced as to whether the Veteran has PTSD due to her claimed in-service military sexual trauma.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b). 


Increased Rating for Myofascial Pain Syndrome

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's myofascial pain syndrome is rated 40 percent under 38 C.F.R. § 4.71, DCs 5299-5025.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to myofascial pain syndrome, and it must be rated by analogy.  38 C.F.R. § 4.20.  DC 5025 is applicable to fibromyalgia.

DC 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

The Veteran is receiving the maximum schedular rating under DC 5025 and therefore cannot receive a higher one.  The Board must, however, consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran has complained throughout the appeal period, including on the July 2010 VA examination, of symptoms of widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, decreased exercise tolerance, trigger points, unexplained fatigue, sleep disturbance, headache, alternating diarrhea and constipation, abdominal cramps, abdominal bloating, depression, anxiety, frequency, and urgency.  While the Veteran has indicated difficulty in distinguishing between the pain from her non-service connected back disability and her myofascial pain syndrome, when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine dictates that such signs and symptoms be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Most of these symptoms or similar ones are contemplated in DC 5025.  Moreover, there is no other diagnostic code in 38 C.F.R. § 4.71a that contains as many of the symptoms as, and is more analogous to the widespread musculoskeletal symptoms that the Veteran experiences than, DC 5025.  The Board therefore finds that DC 5025 is the most analogous and appropriate diagnostic code under which to rate the Veteran's myofascial pain syndrome.  As the Veteran is receiving the maximum schedular rating under the most analogous diagnostic code, a rating higher than 40 percent for her myofascial pain in not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection MS, to include as secondary to myofascial pain syndrome, is denied.

Entitlement to service connection for PTSD due to military sexual trauma is granted.

Entitlement to an increased schedular rating for myofascial pain syndrome, currently rated 40 percent, is denied.


REMAND

Although the Veteran has been granted a TDIU, the issue of entitlement to an extra-schedular rating for myofascial pain syndrome must nevertheless be considered.  See Colayong v. West, 12 Vet. App. 524, 537 (1999) (where the Court reversed the denial of a TDIU and entitlement to an extra-schedular rating for a disability had not been decided, VA conceded that "even if a TDIU is awarded, the Veteran is still entitled to fair adjudication of the other claims").  Moreover, although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

As indicated above, the Veteran has had symptoms that are not listed in the criteria of the diagnostic code under which she is rated, DC 5025, for example, abdominal cramps and bloating.  Moreover, the myofascial pain syndrome symptoms have caused significant interference with the Veteran's employment, as indicated by the SSA disability determination that included pain as a factor in its decision.  As there is evidence that the schedular rating criteria do not contemplate the Veteran's disability picture and the symptoms of her myofascial pain syndrome cause marked interference with employment, a remand for referral to the Director of Compensation of the issue of entitlement to an extra-schedular rating for myofascial pain syndrome is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, the claim for entitlement to an extra-schedular rating for myofascial pain syndrome is REMANDED for the following action:

1.  Refer the claim for an extraschedular rating for myofascial pain syndrome to the Under Secretary for Benefits or the Director of Compensation Service.

2.  After the above development has been completed, readjudicate the issue of entitlement to an extra-schedular rating for myofascial pain syndrome.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


